MEMORANDUM **
Appellant Selamawit Dejene Geda (“Geda”) appeals a decision of the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s (“IJ”) denial of Geda’s requests for asylum, withholding of removal and relief pursuant to the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252(b). When, as here, the BIA affirms an IJ’s decision without opinion, we review the IJ’s decision, which constitutes the final agency determination. He v. Ashcroft, 328 F.3d 593, 595-96 (9th Cir.2003). We review an adverse credibility finding and the IJ’s decision for substantial evidence. Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003).
The IJ’s conclusion that Geda was not a credible witness is supported by substantial evidence in the record because of inconsistencies between her submissions and her testimony, inconsistencies between her former husband’s submissions and testimony as to facts upon which Geda’s testimony relied and several implausible aspects of Geda’s testimony that the IJ determined were fabricated in order to conform to the objective evidence. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir.2004) (affirming denial of Geda’s husband’s appeal, and noting inconsistencies in Geda’s testimony). These inconsistencies go to the “heart of [Geda’s] asylum claim.” Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001) (internal citations omitted).
The petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.